IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Detention of             No. 82393-1-I

J.R.K.                                        DIVISION ONE

                                              UNPUBLISHED OPINION



         CHUN, J. — J.K. threatened, choked, and repeatedly hit his mother. The

State petitioned for 14 days of involuntary treatment. The trial court held a

hearing and granted the petition, finding that J.K. posed a likelihood of serious

harm to others. J.K. appeals the order, arguing that substantial evidence does

not support this finding. For the reasons discussed below, we affirm.

                                  I. BACKGROUND

         J.K. is in his early 20s, has a mental health history—including a 2020

diagnosis of schizophrenia, paranoid type—and usually lives with his

grandmother. On January 15, 2021, he went to his mother M.K.’s house looking

for something to eat. During the visit, she received a telephone call from a friend

who said that J.K. had been jumping the friend’s fence. M.K. called a mental

health crisis center. J.K. spoke to the center for 30 minutes. Afterward, M.K.

suggested they go to the hospital for further evaluation, but J.K. said he was fine

and just wanted something to eat.




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82393-1-I/2


       A while later, M.K. noticed J.K. pacing around the house and touching his

coat pocket. J.K. took a nap. Once he was asleep, M.K. looked in his pocket

and found a gun. Fearing for their safety, M.K. took the gun and hid it in her car.

When J.K. awoke, he noticed the gun was missing and began yelling and

demanding M.K. give back the gun. J.K. claimed he needed the gun for safety

and protection. M.K. testified that he repeatedly hit her in the face and choked

her as he asked where the gun was. He also said that he would hurt her if she

did not return the gun. Eventually, M.K. called a friend who notified law

enforcement. Law enforcement arrested J.K.

       On January 19, J.K. was admitted to Cascade Behavioral Health Hospital

after being evaluated in jail. According to the Petition for Initial Detention, J.K.

displayed symptoms of a behavioral health disorder characterized by “impaired

judgment, impulsivity, psychotic thought process including paranoia, ideas of

reference, persecutory delusions, impaired reality testing, and impaired insight.”

       Cascade detained J.K. for 72 hours of psychiatric evaluation and

treatment. Later, the State petitioned for another 14 days of involuntary

treatment, alleging that J.K. suffered from a mental disorder and posed a

likelihood of serious harm to others. The State also alleged that J.K. is “gravely

disabled,” but it later dropped this allegation.

       On January 26, the trial court held a hearing on the State’s 14-day

commitment petition.




                                           2
No. 82393-1-I/3


       During the hearing, M.K. testified about the events preceding J.K.’s

commitment. She said that, after finding the gun, she was “so scared” for both

her and J.K.’s safety. She also said that she “did not know what was going to

happen or if he was going to do anything.”

       Dr. Robert Beattey, a licensed clinical psychologist employed by Cascade

as a court evaluator, testified. Beattey said that J.K. had been previously

diagnosed with schizophrenia, paranoid type during a two-month stay at

Harborview in 2020 and that remains his diagnosis. He also said that, in his

evaluation, J.K. denied having a mental health history and described the incident

with M.K. simply as an overreaction on his part.

       Beattey testified that during J.K.’s time at Cascade, he repeatedly refused

to take medication. According to the medical notes Beattey read out loud at the

hearing, doctors and nurses at Cascade noted J.K.’s refusal to take both his

morning and nightly doses of Risperdal, an antipsychotic medication, on

January 21, 22, and 23. On January 24, a nurse noted that he took the

medication but suspected he was “cheeking” them instead of swallowing them.

       Beattey testified that in his opinion, J.K.’s mental health impairments had a

substantial adverse effect on his cognitive and volitional functioning. Also, in his

opinion, J.K. presented a likelihood of serious harm to others as a result of his

mental impairment. Beattey based this opinion on the fact that J.K. displayed

symptoms of psychosis and paranoia, which led J.K. to believe he needed to

protect himself. Beattey testified that this created the potential for violent actions




                                          3
No. 82393-1-I/4


and a serious risk to others, as shown by his willingness to choke and strike M.K.

Beattey also testified that, to his knowledge, J.K. had not been aggressive or

threatening since arriving at Cascade.

       J.K. testified that he did not recall choking M.K. but admitted to hitting her

in the face a few times. He said that he was “not opposed” to taking medication

and that he would take medication if the court ordered him to do so. But he

seemed to express some hesitancy, saying “if I’m prescribed something, I guess,

I mean, I kind of guess I don’t really have a say much . . . I just don’t know . . . I

would prefer not . . . but I mean, you gotta do what you gotta do.”

       After the hearing, the trial court found that the State proved by a

preponderance of evidence that, as a result of a mental disorder, J.K. presented

a likelihood of serious harm to others. It ordered J.K. to 14-day involuntary

commitment.

                                     II. ANALYSIS

       J.K. contends that substantial evidence does not support the trial court’s

factual finding that because of a mental disorder, J.K. posed a “likelihood of

serious harm” to others. Thus, he says, the court’s findings of fact do not support

its conclusion that J.K. should be committed for 14 days. We disagree.1

       “Appellate review of the trial court’s ruling on involuntary commitment is

limited to determining whether substantial evidence supports the findings, and, if


       1
          Preliminarily, the State does not contend that J.K.’s appeal is moot because his
14-day commitment has ended. See In re Det. of B.H., 18 Wn. App. 2d 46, 49, 488 P.3d
887 (2021) (“[The] appeal is not moot . . . [d]ue to the collateral consequences that can
result for a commitment order.”).


                                            4
No. 82393-1-I/5


so, whether those findings support the conclusions of law and judgment.” In re

Det. of T.C., 11 Wn. App. 2d 51, 56, 450 P.3d 1230 (2019). “Substantial

evidence is ‘evidence that is in sufficient quantum to persuade a fair-minded

person of the truth of the declared premise.’” Id. (quoting In re Det. of A.S., 91

Wn. App. 146, 162, 955 P.2d 836 (1998)). “The burden is on the challenging

party to demonstrate that substantial evidence does not support a finding of fact.”

Id. In general, “[we] must defer to the trier of fact on issues of conflicting

testimony, credibility of witnesses, and the persuasiveness of evidence.” Prostov

v. Dep’t of Licensing, 186 Wn. App. 795, 820, 349 P.3d 874 (2015).

       Under RCW 71.05.240(4)(a), a court must order a person to 14 days of

involuntary treatment “if the court finds by a preponderance of the evidence that

such person, as the result of a behavioral health disorder, presents a likelihood of

serious harm.” The “[l]ikelihood of serious harm” is a “substantial risk that . . .

physical harm will be inflicted by a person upon another, as evidenced by

behavior which has caused such harm or which places another person or

persons in reasonable fear of sustaining such harm.” RCW 71.05.020(36)(a)(ii).

RCW 71.05.020 requires a showing of a substantial risk of physical harm as

evidenced by a recent overt act. T.C., 11 Wn. App. 2d at 57. “‘This act may be

one which has caused harm or creates a reasonable apprehension of

dangerousness.’” Id. (quoting In re Det. of Harris, 98 Wn.2d 276, 284–85, 654

P.2d 109 (1982)). For example, in T.C., this court held that an aggressive

outburst in which T.C. said, “[T]his is why places get shot up,” combined with




                                           5
No. 82393-1-I/6


expert testimony that T.C. posed a substantial risk of physical harm, supported

the court’s 14-day commitment order. Id.

       Substantial evidence supports the trial court’s finding that J.K. posed a

likelihood of serious harm to others. This is evidenced by his recent overt act of

threatening, hitting, and choking his mother to regain possession of a gun. As

Beattey testified, J.K. suffers from paranoid schizophrenia, which caused

symptoms including paranoia and delusional thinking. These symptoms led to

J.K. attacking M.K. And M.K. testified that she feared for her safety as a result of

J.K.’s behavior. As the State correctly points out, not only did J.K. place another

person in reasonable fear of sustaining harm, J.K.’s actions caused harm to

another when he hit and choked M.K.

       J.K. contends that there is no substantial risk he would physically harm

others because, since his admission to Cascade, he had not behaved

aggressively or threatened anyone. But this ignores the fact that J.K. threatened,

hit, and choked M.K. only days before his commitment. J.K. cites no law

supporting the notion that a person does not pose a substantial risk of harm to

others simply because they were non-aggressive after commitment.

       J.K. also contends that he does not pose a substantial risk of physical

harm to another because he is willing to take prescribed medication and does not

possess paranoid thoughts about his own safety. But according to Beattey, J.K.

repeatedly refused to take medication while at Cascade. And at the hearing,

despite testifying that he was not opposed to taking medication, J.K. seemed




                                         6
No. 82393-1-I/7


hesitant. Also, Beattey testified that while J.K. now denies having paranoid

concerns for his safety, those symptoms were recently present, and without

medical intervention they would persist. Beattey said that without better

symptom management, it would be unsafe for J.K. to be in the community.

      We affirm.




 WE CONCUR:




                                        7